114 F.3d 1204
Local Union 48 Sheet Metal Workers Board of Trustees, SheetMetal Workers National Pension Fund, Board of Trustees,Sheet Metal Workers National Cola Fund, Board of Trustees,National Stabilization Agreement of Sheet Metal IndustryTrust Fund, Board of Trustees, National Training fund forSheet Metal and Air Conditionaing Industry, Board ofTrustees, National Energy Management Institute Committee,Board of Trustees, Sheet Metal Occupational Health Institute
NO. 96-6036
United States Court of Appeals,Eleventh Circuit.
Apr 30, 1997
N.D.Ga., 106 F.3d 970

1
DENIALS OF REHEARING EN BANC.